Citation Nr: 1618932	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION


The Veteran had active military service from September 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has re-characterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to under PTSD and depression, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1. The Veteran's diagnosed depressive disorder is attributable to service; the Veteran's currently diagnosed disability is attributable to service.

2. The preponderance of the competent evidence weighs against a finding that the Veteran has PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303; 3.304 (2015).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303; 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the evidence is sufficient upon which to grant service connection for an acquired psychiatric disability, under the diagnosis of a depressive disorder.  As to this aspect of the claim, there is no need to discuss the duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, as the sought after benefit is being granted.  As to the specifically claimed PTSD, the preponderance of the probative evidence weighs against a finding that the Veteran has this disability.  As such, this aspect of the claim is denied.  The Board finds that VA has met its duties under the VCAA as to this aspect of the claim.

In this regard, the Veteran was provided a March 2009 timely notice letter that provided the necessary information, to include that the evidence had to show a current disability.  Further, the Veteran's relevant medical evidence was obtained and a February 2011 VA examination was provided.  After this review, the Board finds that VA provided adequate assistance in seeking to establish whether the Veteran had a current PTSD disability.  The Board finds that VA examination report contains sufficient evidence upon which to determine the currently diagnosed psychiatric disabilities.  For these reasons, the Board finds that VA has met its duties under the VCAA under the facts of this appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) (2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes where there is no credible lay evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 1313.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A nexus to service may be provided by a medical opinion showing that the current disability is related to service.

Here, the February 2011 VA examination indicates that the Veteran's asserted stressors resulted in the currently diagnosed depressive disorder.  Therefore, there is competent evidence of a currently diagnosed psychiatric disability with competent evidence linking it to an incident of service.  For this diagnosis, there need not be any verification of an asserted stressor.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 

As to the specific claim that the Veteran has PTSD, the preponderance of the evidence indicates that the Veteran does not have this disability.  Although there are other considerations in evaluating a claim for PTSD, here, the reason for denial is that the Board finds that the evidence weighs against a current disability.  The VA examination report indicates that the examiner thoroughly considered whether the Veteran has PTSD, but found that that criteria for diagnosis of this specific psychiatric disability were not met; finding that criteria B and C were not met.  The Board is cognizant that the VA treatment records record diagnoses of PTSD, and that other diagnoses have been considered.  The Board finds, however, that the VA examination is the most thorough and in-depth consideration of the basis and proper diagnosis related to the Veteran's circumstances of service and appropriate diagnosis.  The examiner provided specific reasons for finding a diagnosis of PTSD was not warranted.  The Board review of the treatment records indicate that these records deal with the proper treatment of the psychiatric disability and the main concern in these records was not diagnostic testing as to specific diagnosis.  For these reasons, the Board finds that the VA examination is the most probative evidence of file as to diagnosis.  The preponderance of the evidence weighs against a finding that the diagnosis of PTSD is the appropriate diagnosis for any period under appeal.  

Whether the Veteran has a specific psychiatric disability is a complex question that requires considering the medical evidence of record.  After this review, the Board finds that there is no period under appeal during which the Veteran had the claim disability of PTSD and, therefore, this aspect of the appeal must be denied.  See 38 C.F.R. § 4.125.

Furthermore, the Board notes that psychiatric disabilities are rated under the General Rating Formula for Mental Disorder, located in 38 C.F.R. § 4.130.  The VA examination indicated that the Veteran's psychiatric symptoms are attributable to the diagnosis granted service connection in this instant decision.


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, is granted.

Service connection for PTSD is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


